Reasons for Allowance
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: After further search and consideration of the prior art,  the limitations of the independent claims are determined to recite allowable subject in view of the prior art failing to teach or suggest in reasonable combination these limitations. In addition to the prior art cited in previous office actions, the following, newly discovered publications are particularly relevant to applicant claims, yet fail to teach or suggest in reasonable combination the limitations recited in the independent claims:
Vibbert et al. (US 2016/0042735) discloses a method for dialog management (Abstract) comprising the suspension and resumption of tasks based on user request (Fig.7; [0027 - 0031] [0112 – 122]), wherein the suspension and resumption involves the management of dialog states ([0051 -  0073]). Yet, Vibbert fails to teach or suggest the following limitations: receiving a third user request and determining, based on a current dialog state and user interactions with the computing systems with respect to one or more entities associated with first task, that the third user request is a request to resume the suspended first task (Vibbert teaches receiving a user input/command which is a request to resume a suspended action [0029] [0098] [0099] [0116], but fails to teach determining that the user input/command is a request to resume a suspended first task based on a current dialog state and user interactions with the computing systems with respect to one or more entities associated with the first task); and providing, at the client system, a prompt to resume the first task.
Roy et al. (US 11,295,745) discloses a system and method for multi-tasking (Abstract) comprising the suspension and resumption of tasks based on user request, wherein the suspension and resumption involves the management of dialog states (column 42 lines 27 – column 45 line 29).  Yet, Roy fails to teach or suggest the following limitations: receiving a third user request and determining, based on a current dialog state and user interactions with the computing systems with respect to one or more entities associated with the first task, that the third user request is a request to resume the suspended first task.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657